PER CURIAM.
This appeal arises from the final judgment awarding attorneys’ fees and costs to the appellee, Leslie Sloan, in litigation that was separately appealed to this Court. See Haney v. Sloan, 1D15-3905.
Because the appellant, Brittany Haney, has prevailed in the main appeal, the trial court’s award of attorneys’ fees and costs in Ms. Sloan’s favor must also be reversed. See Panama City Bay County Airport & Indus. Dist. v. Kellogg Brown & Root Services, Inc., 136 So.3d 788 (Fla. 1st DCA 2014); see also § 768.79(1), Fla. Stat. (an attorneys’ fees award under the offer of judgment statute is predicated on a valid final judgment).
This decision is without prejudice to either party seeking an award of attorneys’ fees after a new valid final judgment has been entered.
REVERSED AND REMANDED.
B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.